Peters, J.
Appeal from a decision of the Workers’ Compensation Board, filed November 18, 2004, which, inter alia, ruled that claimant sustained an accidental injury arising out of and in the course of her employment.
The sole issue presented on this appeal is whether claimant’s injury arose out of and in the course of her employment. Hearing testimony revealed that claimant, a software solution architect for Alliance Consulting Group (hereinafter the employer), was injured on September 11, 2001 as she fled from her apartment building following the terrorist attacks on the World Trade Center in New York City. Claimant’s apartment, which was located right across the street from the employer’s main office in the World Trade Center, was paid for by the employer. In addition, the employer had provided claimant with a company-owned laptop computer which allowed her to access the main office server from her apartment. Moreover, claimant had made an arrangement with the employer whereby she had authority to work from her apartment, which she testified that she did on a regular basis. Indeed, prior to being forced to vacate her apartment on the morning in question, claimant had logged onto her computer, checked her work e-mails, called in to the main office to discuss the day’s events with a coworker and begun preparing for an upcoming meeting. In our view, the aforementioned testimony constitutes substantial evidence supporting the Workers’ Compensation Board’s determination that claimant’s apartment was an extension of the employer’s main office and that claimant was injured in the course of her employment (see Matter of Neacosia v New York Power Auth., 85 NY2d 471, 475 [1995]; Matter of Fine v S.M.C. Microsystems Corp., 75 NY2d 912, 914 [1990]). Accordingly, we affirm.
Cardona, P.J., Mercure, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.